   

 

 

ALABAMA
CALIFORNIA
| CONNECTICUT
Lull FLORIDA
McCalla Raymer Leibert Pierce, LLC GEORGIA

420 Lexington Avenue, Suite 840
New York, New York 10170

(347) 286-7409

www.mccalla.com

 

August 12, 2020

Via ECF

Hon. Roslynn R. Mauskopf, USDJ

United States District Court, Eastern District of New York
225 Cadman Plaza East

Brooklyn, NY 11201

 

Re: Nationstar Mortgage, LLC v. R. Kenneth Barnard as Ch. 7 Trustee (in re
Kramer), Case No. 2:19-cv-06986-RRM

Dear Judge Mauskopf:

This firm represents the Appellant, Nationstar Mortgage, LLC (“Nationstar’) in the above

captioned Bankruptcy Appeal. Pursuant to the Court’s Order of July 13, 2020 Appellant’s brief
must be filed and served no later than August 12, 2020.

Counsel for Appellant and counsel for the Chapter 7 Trustee continue to have discussions
regarding a potential resolution of this matter. While the parties had hoped to reach an agreement
in principal by this time, Nationstar is awaiting a response to its most recent settlement
communication from Mr. & Mrs. Kramer (the borrowers in the underlying bankruptcy case).
Accordingly, Nationstar respectfully requests an adjournment of the due date for Nationstar’s brief
until October 7, 2020. This would result in an adjournment of the due date for the Chapter 7
Trustee’s brief to November 4, 2020 and in an adjournment of the due date for Appellant’s reply
brief to November 18, 2020. I have discussed this request with counsel to the Chapter 7 Trustee
and am authorized to state that counsel to the Chapter 7 Trustee consents to this request. The court
previously granted Appellant’s requests dated February 7, 2020, March 9. 2020, May 11, 2020.
June 12, 2020 and July 13, 2020.

 

 

Please do not hesitate to contact the undersigned at 732-902-5397 or at
charles.jeanfreau@mccalla.com with any questions or concerns.

Respectfully ee | /

MeCalla Raymer ei ert Pretc
By: Lh
Charles ca Feau, Yq

CC: Joseph S. Maniscalco, LaMonica Herbst & Mainscalco
(Counsel to Ch. 7 Trustee, via ecf and email)

  

 

|
420 LEXINGTON AVENUE, SUITE 840, NEW YORK, NEW YORK 10170 | P: 347.286.7409 | F: 347-286-7414 | MCCALLA.COM

 

 

 

=

ILLINOIS
MISSISSIPPI

NEVADA
NEW JERSEY

NEW YORK

 

7 —_— ee ee,
